Citation Nr: 0629955	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective dater earlier than January 9, 
1985, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Fort 
Harrison, Department of Veterans Affairs (VA) Medical & 
Regional Office (RO).  The RO denied entitlement to an 
effective date earlier than April 28, 1988, for the award of 
a total rating for compensation based upon individual 
unemployability due to service-connected disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In April 2001, the Board denied an effective date earlier 
than April 28, 1988, for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2003, the veteran and the 
Secretary of VA filed a joint motion to vacate the Board 
decision and remand the claim for an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability, asserting that the Board had not 
"adequately consider[ed] all applicable provisions of law 
and d[id] not present sufficient reasons or bases to support 
its conclusion that VA provided adequate notice" pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000).  The 
Court granted the motion that same month.

Also in March 2003, the RO granted an effective date of 
January 8, 1985, for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  The veteran asserts that he 
warrants an effective date earlier than that, and thus the 
appeal continues.

The Board remanded this claim in October 2003 and again in 
April 2005 to comply with the joint motion for remand.

In the September 2006 Informal Hearing Presentation, the 
veteran's representative noted that effective date for the 
award of service connection for the right hand was crucial to 
the veteran obtaining an earlier effective date for the award 
of a total rating for compensation based upon individual 
unemployability.  

At the present time, service connection for the right hand 
disorder was awarded as of January 9, 1985, and assigned a 
50 percent evaluation.  As of January 9, 1985, the veteran 
was in receipt of a combined 70 percent evaluation, which met 
the requirements of 38 C.F.R. § 4.16(a).  This is the 
effective date currently assigned for a total rating for 
compensation based upon individual unemployability.  Between 
January 31, 1983, and January 9, 1985, the veteran was in 
receipt of a combined 40 percent evaluation.  

The veteran's representative has raised an issue of clear and 
unmistakable error in the August 1987 rating decision, which 
awarded service connection for a right hand disorder 
(characterized as fibrotic type of lesion with median nerve 
pathology secondary to tumor damage of the right hand) and 
assigned an effective date of January 9, 1985.  The 
representative alleges that the RO committed clear and 
unmistakable error in assigning the veteran an effective date 
of January 9, 1985, rather than assigning an effective date 
of April 12, 1983.  On that date, the veteran submitted a 
statement, which the RO construed as a notice of disagreement 
for non-service-connected pension benefits in response to a 
March 1983 rating decision that denied both service 
connection for a right hand disorder and non-service-
connected pension benefits.  (A March 6, 1984, letter from 
the veteran to a U.S. Senator was construed as a timely 
notice of disagreement for the denial of service connection 
for a right hand disorder.)  The representative asserts that 
the April 12, 1983, statement from the veteran should have 
been construed as an application to reopen the claim for 
service connection for a right hand disorder, which he argues 
would allow an effective date of April 12, 1983, for the 
award of a total rating for compensation based upon 
individual unemployability.

As the veteran's representative first raised this issue in 
the September 2006 Informal Hearing Presentation after the 
case had been transferred to the Board for its consideration, 
the agency of original jurisdiction has not had the 
opportunity to address this issue.  

The Board finds that it must defer consideration of the 
veteran's claim for entitlement to an effective date earlier 
than January 9, 1985, for the award of a total rating for 
compensation based upon individual unemployability to allow 
the agency of original jurisdiction to consider the veteran's 
claim of clear and unmistakable error, as such claim is 
inextricably intertwined with the claim for an earlier 
effective date for a total rating for compensation based upon 
individual unemployability.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, 
if clear and unmistakable error is found in the assignment of 
the effective date of January 9, 1985, it would have a direct 
impact on the claim for an earlier effective date for the 
award of a total rating for compensation based upon 
individual unemployability.  

The veteran's representative has also alleged that VA did not 
provide the veteran with proper notice of the evidence 
necessary to substantiate a claim for entitlement to an 
earlier effective date for the award of a total rating for 
compensation based upon individual unemployability.  The 
Board disagrees, as the arguments made in the September 2006 
Informal Hearing Presentation clearly show that the veteran 
has actual knowledge of the evidence necessary to 
substantiate such claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for clear and 
unmistakable error in the August 11, 
1987, rating decision that awarded 
service connection for fibrotic type of 
lesion with median nerve pathology 
secondary to tumor damage of the right 
hand and assigned an effective date of 
January 9, 1985.

2.  Thereafter, readjudicate the claim 
for entitlement to an effective date 
earlier than January 9, 1985, for the 
award of a total rating for compensation 
based upon individual unemployability due 
to service-connected disabilities.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


